DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on December 4, 2020.
Claims 1 and 22-51 are cancelled.
Claims 2-21 are pending.
Claims 2-21 are examined.
This Office Action is given Paper No. 20210322 for references purposes only.

Claim Objections
Claim 2 recites “determining, by the advertisement source, a plurality of advertisement-suitability scores… corresponding to a respective user of the plurality of users, based on a respective profile.” Examiner assumes that Applicant intended “determining, by the advertisement source, a plurality of advertisement-suitability scores… corresponding to the respective user of the plurality of users, based on the respective profile.” Claim 12 is similarly objected to. Appropriate correction is required.
Claim 2 recites “comparing, by the advertisement source, for each user in the second subset… consumed an advertisement for the target product.” Examiner assumes that Applicant intended “comparing, by the advertisement source, for each user in the second subset… consumed the advertisement for the target product.” Claim 12 is similarly objected to. Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “determining, by the advertisement source, an updated advertisement-suitability score associated with each user in the third subset, based on the respective difference for each user.” This phrase is vague and indefinite because “the respective difference” could refer to the difference that is within the predetermined amount of the respective first value, or to the respective difference between the second value and the first value. For purposes of applying the prior art only, Examiner will interpret as the former. Claim 12 is similarly rejected.
Claim 6 recites “in response to determining… that an advertisement associated with the selected first of the plurality of products purchased by the first user was consumed.” This phrase is vague and indefinite because it is unclear what “the selected first” is referring to. The claim previously recites a selected first user in the second subset. 
Claim 9 recites “retrieving, for a first user, the respective difference associated with the first user.” This phrase is vague and indefinite because “the respective difference” could refer to the difference that is within the predetermined amount of the respective first value, or to the respective difference between the second value and the first value. For purposes of applying the prior art only, Examiner will interpret as the former. Claim 19 is similarly rejected.
Claim 11 recites “transmitting the advertisement for the target product to the first subset of users and the fourth subset of users.” This phrase is vague and indefinite because it is unclear whether “the first subset of users” refers to “the updated first subset of users” or to the original first subset of users. For purposes of applying the prior art only, Examiner will interpret as the former. Additionally, the phrase “the fourth subset of users” lacks antecedent basis. Does this phrase refer to “a fourth subset of users” or to “the third subset of users.” For purposes of applying the prior art only, Examiner will interpret as “a fourth subset of users.” Claim 21 is similarly rejected.
Claim 11 recites “selecting the advertisement… to transmit to the user.” This phrase is vague and indefinite because it is unclear whether this refers to “the first user” or “the respective user.” For purposes of applying the prior art only, Examiner will interpret as “the first user.” Claim 21 is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 9-10, 12-13, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (US 5,848,396) in view of Wu et al. (US 2016/0019595).

Claims 2, 12
Gerace discloses:
accessing, at an advertisement source (sponsor, see C18 L1-67), a plurality of profiles (profile of users, see C18 L1-26, 51-67), each respective profile of the plurality of profiles being associated with a respective user (each user has a unique profile, see C4 L12-29, C5 L1-15) of a plurality of users;
identifying, by the advertisement source, a first subset of the plurality of users, wherein each user of the first subset is associated with an advertisement-suitability score (minimum total weight required for user to see ad series, see C15 L1-10) within a threshold of a target advertisement-suitability score (users that meet a minimum total weight of criteria qualify to view the ad series, see C12 L22-41);
identifying, by the advertisement source, a second subset of the plurality of users, wherein the second subset does not include users in the first subset, and wherein the second subset includes users that (ii) have consumed an advertisement for the target product (new targeted group, see C18 L1-26);
determining, by the advertisement source, for each user in the second subset, a respective first value corresponding to a respective number of times that an advertisement associated with a respective product of a plurality of respective products purchased by each respective user was transmitted to each respective user before each respective user purchased the respective product (# click thrus, see C15 L1-44);
comparing, by the advertisement source, for each user in the second subset, the respective first value with a respective second value, wherein the respective second value corresponds to a respective number of times each respective user in the second subset consumed an advertisement for the target product (# hits, see C15 L1-44);
determining, by the advertisement source, for each user in the second subset, a respective difference between the respective second value and the respective first value (see C15 L1-44);
identifying, by the advertisement source, a third subset of users, wherein the third subset includes users included in the second subset who are associated with a respective difference that is within a predetermined amount of the respective first value (in real time adjusts the intended audience profile of advertisements, effectively adjust the minimum total weight,  see C15 L25-44);
determining, by the advertisement source, an updated advertisement-suitability score (automates weighting of criteria, see C15 L1-44) associated with each user in the third subset, based on the respective difference for each user;
updating, by the advertisement source, the first subset by adding users with associated updated advertisement-suitability scores that are equal to or greater than the threshold (in real time adjusts the intended audience profile of advertisements, effectively adjust the minimum total weight,  see C15 L25-44); 
transmitting, from the advertisement source, an advertisement for the target product to the updated first subset of users (display advertisements, see C15 L40-56).
Gerace does not disclose:
Determining… product;
(i) are each… score.
Wu teaches:
determining, by the advertisement source, a plurality of advertisement-suitability scores (measure of affinity, affinity scores, see [0065, 0069]), each respective advertisement-suitability score of the plurality of advertisement-suitability scores corresponding to a respective user (user, see [0069]) of the plurality of users (various users, see [0065]), based on a respective profile (profile, see [0075]) of the plurality of profiles associated with the respective user of the plurality of users, wherein the respective advertisement-suitability score indicates a measure of how likely the respective user of the plurality of users is to purchase a target product (likelihood of interacting with content, see [0069]);
(i) are each associated with a respective advertisement-suitability score that is not within the threshold (does not satisfy the threshold number of characteristics, does not equal or exceed determined cutoff measure of affinity, see [0069-0070]) of the target advertisement-suitability score.
Gerace discloses accessing a plurality of profiles, identifying subsets of users, comparing the subsets of users, and determining a targeted advertisement for an intended audience. Gerace does not disclose determining a plurality of suitability scores and a second subset of users with a suitability score not within a threshold, but Wu does. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for determining a behavioral profile of a user of Gerace with the 

Claims 3, 13
Furthermore, Gerace discloses:
retrieving, from a profile associated with a first user of the plurality of users, a plurality of characteristics (demographic and psychographic criteria, see C15 L1-10) associated with the first user;
determining a respective advertisement-suitability score associated with the first user based on the plurality of characteristics and a weight associated with each characteristic of the plurality of characteristics (see C15 L1-44).

Claims 9, 19
Furthermore, Gerace discloses:
retrieving, for a first user, the respective difference associated with the first user (see C15 L1-44);
calculating, based on the respective difference, a percent difference between the first value and the second value (can compute ratio, see C15 L1-44); and
calculating the updated advertisement-suitability score based on the percent difference between the first value and the second value (see C15 L1-44).

Claims 10, 20
Furthermore, Gerace discloses:
identifying those users in the third subset whose associated second value is greater than their associated first value (# hits is greater than # click thrus, see C15 L1-15); and
in response to identifying those users in the third subset whose associated second value is greater than their associated first value, removing those users from the third subset (i.e. do not meet minimum total weight, see C15 L1-15).

Claims 4-8, 11, 14-18, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (US 5,848,396), in view of Wu et al. (US 2016/0019595), and further in view of Eldering (US 2001/0004733).

Claims 4, 14
Gerace in view of Wu discloses the limitations above. Gerace in view of Wu does not disclose:
Retrieving… product;
Determining… delivered;
Retrieving… medium;
Modifying… delivered.
Eldering teaches:
retrieving, for a first user in the second subset, data (data is received from a point of purchase, see [0052]) associated with advertisements corresponding to a purchased product that were transmitted to the first user prior to the first user purchasing the purchased product;
determining, based on the retrieved data, a medium (e.g. video, audio, print, see [0046, 0050]) through which each advertisement was delivered;
retrieving a weight associated with each medium (weighting factors, see [0086]); and 
modifying the first value based on the weight associated with each medium through which each advertisement was delivered (update demographic vector, see [0066]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for determining a behavioral profile of a user of Gerace, in view of Wu, with the modified value based on the weight of Eldering because 1) a need exists for tracking a member’s history and pattern of activity in order to interpret the member’s habits and preferences (see Gerace C2 L1-15); 2) a need exists for atypical consumers of media to encounter relevant advertisements (see Wu [0002]); and 3) a need exists for understanding the demographics of a consumer in order to choose applicable advertising (see Eldering [0004]). Determining a probabilistic value for a product preference can assist in targeting advertisements.

Claims 5, 15
Furthermore, Eldering teaches:
determining an amount of time (e.g. one year, see [0084]) the first user consumed content from each respective medium; 
generating, for the first user, a weight (weighting factors, see [0086]) for each respective medium based on the amount of time that the first user consumed content from each respective medium.

Claims 6, 16
Gerace in view of Wu discloses the limitations above. Gerace in view of Wu does not disclose:
Selecting… subset;
Identifying… product;
Identifying… user;
Determining… product;
In response… products.
Eldering teaches:
selecting a first user in the second subset (select consumer profile, see [0083]); 
identifying a category associated with the target product (particular product category, see [0084-0085]); 
identifying a plurality of products purchased by the first user (total of products, see [0084]); 
determining whether a product of the plurality of products purchased by the first user matches (based on product ID, see [0084]) the category associated with the target product; and
in response to determining that the product of the plurality of products purchased by the first user matches the category associated with the target product, assigning the first value to a number of times that an advertisement associated with the selected first of the plurality of products purchased by the first user was consumed by the first user prior to the user purchasing the selected one of the plurality of products (ad product preference vector, see [0088]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for determining a behavioral profile of a user of Gerace, in view of Wu, with the assigned value of Eldering because 1) a need exists for tracking a member’s history and pattern of activity in order to interpret the member’s habits and preferences (see Gerace C2 L1-15); 2) a need exists for atypical consumers of media to encounter relevant advertisements (see Wu [0002]); and 3) a need exists for understanding the demographics of a consumer in order to choose applicable advertising (see Eldering [0004]). Determining a probabilistic value for a product preference can assist in targeting advertisements.

Claims 7, 17
Furthermore, Eldering teaches:
in response to determining that no product of the plurality of products purchased by the first user matches the category associated with the target 

Claims 8, 18
Furthermore, Eldering teaches:
selecting the product of the plurality of products purchased by the user that matches the category associated with the target product by selecting a product that was purchased by the user more times than any other product associated with the category (e.g. CORN FLAKES, see [0087]).

Claims 11, 21
Gerace in view of Wu discloses the limitations above. Gerace in view of Wu does not disclose:
Determining… medium;
Selecting… user.
Eldering teaches:
determining a target medium (e.g. video, audio, print, see [0046, 0050]) through which a first user consumes content more than through any other medium; and
selecting the advertisement (advertisement, see [0093]) corresponding to the target medium to transmit to the user.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for determining a behavioral profile of a user of Gerace, in view of Wu, with the targeted medium of Eldering because 1) a need exists for tracking a member’s history and pattern of activity in order to interpret the member’s habits and preferences (see Gerace C2 L1-15); 2) a need exists for atypical consumers of media to encounter relevant advertisements (see Wu [0002]); and 3) a need exists for understanding the demographics of a consumer in order to choose applicable advertising (see Eldering [0004]). Using the targeted medium will assist in selecting an advertisement.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621